Per Curiam.
By order dated October 26, 2010, the New Jersey Supreme Court publicly reprimanded respondent for failing to set forth in writing the basis or rate of attorney’s fees and for engaging in a conflict of interest.
As a result of the discipline imposed in New Jersey, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has submitted a reply affidavit wherein she states that she does not oppose petitioner’s motion. We grant the motion and further conclude that, under the circumstances presented, respondent should be censured in this state.
Rose, J.P., Stein, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured.